DILLON, Circuit Judge.
The court rules the following points:
1.Parties. — Beal Parties in Interest. Where a statute of the state, applicable by express adoption to the practice in the federal court sitting therein, requires that actions shall be brought by “the real party in interest,” an order on an insurance company, given by the assured to a creditor of his, after the loss, directing the company to pay such creditor the whole amount due under the policy, makes the person receiving such order an assignee of the cause of action. and entitles him, under the statute above mentioned, to sue on the policy, for the loss, In his own name. Distinguished from Thompson v. Railroad Co., 6 Wall. [73 U. S.] 134.
2. Acceptance of Defective Proofs of Loss. Where, in an action on an insurance policy, issue is taken upon a plea setting up that the proofs of loss were not furnished, as required by the policy, the plaintiff may show that proofs, in some respects defective, were accepted by the company as sufficient, and such acceptance may be inferred from the failure of the company to object to the proofs, and its placing its refusal to pay upon other grounds.
3. Construction of Policy as to Property Covered by It. A policy describing the property insured as “blacksmith and carriage makers’ stock, manufactured and in process of manufacture, contained in a certain building,” embraces unmanufactured or raw stock of the kind mentioned in the policy.